UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06671 Deutsche Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Global High Income Fund, Inc. (formerly DWS Global High Income Fund, Inc.) Ticker Symbol: LBF Contents 3 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 35 Statement of Assets and Liabilities 37 Statement of Operations 39 Statement of Cash Flows 41 Statement of Changes in Net Assets 42 Financial Highlights 44 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Tax Information 61 Stockholder Meeting Results 62 Dividend Reinvestment and Cash Purchase Plan 66 Advisory Agreement Board Considerations and Fee Evaluation 70 Board Members and Officers 75 Additional Information The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 12 through 14 for more complete performance information. Deutsche Global High Income Fund, Inc.’s market performance total return was 6.01% during the 12-month period ended October 31, 2014, while its net asset value share price total return was 7.36%. The fund’s discount widened during the period. Investment Process We use an active process that emphasizes relative value in a global environment, managing on a total-return basis and using intensive research to identify stable-to-improving credit situations. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities, along with a top-down approach to assess macroeconomic trends. The fund invests in sovereign and corporate emerging-markets bonds as well as high-yield bonds and senior loans. The fund is a vehicle for international investment through participation in economies of both developed and developing countries throughout the world. Emerging-markets bonds, as gauged by the JPMorgan EMBI Global Diversified Index, returned 8.55% during the 12-month period. Domestic high-yield bonds, as measured by the Credit Suisse High Yield Index, returned 5.54%. High-yield bonds produced a strong total return during the past 12 months, but all of the gains were generated in the first eight months of the period. During this time, the market was well supported by economic growth that was healthy enough for corporations to generate earnings gains and show continued balance sheet improvements, but not so strong as to prompt the U.S. Federal Reserve Board (the Fed) to tighten monetary policy faster than expected. The high-yield market experienced significant volatility during the final four months of the annual period, however, due in part to inconsistent fund flows and an unfavorable balance of supply and demand. Despite these headwinds, the favorable credit quality statistics for high-yield issuers, combined with inexpensive refinancing, helped keep high-yield default rates well below the historical average. Emerging-markets debt, although beginning the annual reporting period on a down note, also finished with a robust total return. The initial bout of volatility, which lasted from November through January 2014, was fueled by concerns about credit conditions in China, unrest in Ukraine, and currency volatility in Argentina and in other nations. These factors contributed to heavy outflows from the emerging bond markets, which in turn fueled additional selling pressure. After touching their low for the 12-month period on the first day of February, the emerging debt markets recovered to stage a meaningful rally over the next six months. Investors’ growing expectations that global central banks would maintain their extremely accommodative policies restored confidence and sparked renewed inflows of cash back into the emerging markets. This rally lost steam in the final three months of the reporting period amid concerns about a surprising slowdown in global growth. Still, the emerging markets’ previous rally — in conjunction with its above-average yields — enabled the asset class to finish the 12-month period with a strong total return. The portfolio was approximately 30% leveraged during the period. The fund is allowed to borrow up to 33 1/3% of its total assets. In employing leverage, the fund uses a secured line of credit and then invests the proceeds in longer-term securities. Leverage results in additional risks and can magnify the effect of any gains or losses. Given the volatility in the bond market, we elected to employ an average position of less than the full amount of possible leverage during the annual period. The use of leverage was a positive for performance given the positive returns for the global debt markets. Performance Attribution While individual security selection was the primary driver of fund returns, several top-down factors played a role in the fund’s performance relative to its benchmark, the JPMorgan EMBI Global Diversified Index. Most notably, our allocation to domestic high-yield bonds detracted given their underperformance relative to emerging-markets debt. On the negative side, the fund’s positions in shorter-duration securities — such as bank loans — outweighed the positive contribution from its positions in longer-duration bonds (i.e., those with higher interest-rate sensitivity). Positions in global bonds with exposure to political and economic instability and/or weakening commodity prices also detracted from fund performance. "We continue to focus on using credit research to identify the most compelling investment opportunities for the fund." Among individual securities, one of the top positive contributors was our position in the 2035 bonds of Corporacion Nacional del Cobre de Chile ("Codelco"), a metals and mining concern based in Chile. These long-duration bonds benefited from the stable and improving economic environment in Chile. Chilean bonds generally performed well due to a flight-to-quality move away from Latin American countries with rising economic and political instability. Codelco’s bonds performed particularly well due to their higher quality and longer duration, which more than offset the negative impact of their exposure to the weak commodity market. Similarly, our position in Republic of Uruguay bonds due 2045 performed well due to their long duration and the country’s stable economic and political environment. Our position in the debt of Petroleos Mexicanos ("Pemex") due 2044 also contributed to performance. The bonds benefited from their long duration and investors’ shift out of Russia toward higher-quality oil and gas issuers. In addition, Mexico’s close ties to the strong U.S. economy also provided support for these bonds despite the broader pressure on oil and gas issuers. The fund’s position in Republic of Venezuela bonds due 2025 was one of the largest detractors from performance. Venezuelan debt lagged due to the political and economic instability in the country, as well as the economic impact of declining oil prices. The country also used its reserves to support its currency, a move that was seen as having an adverse impact on its creditworthiness. Our position in Petroleos De Venezuela bonds, due in 2017, also detracted from performance. These bonds underperformed due their shorter duration, the instability in Venezuela and the pressure on oil and gas prices. As mentioned, bank loans contributed to underperformance in the fund due to their lack of duration. As an example, our position in the Weight Watchers International, Inc. Term Loan B1 lagged due to its low duration and the company’s disappointing quarterly results. The fund employed derivatives during the period, using forward currency contracts to hedge currency risk in its non-U.S. positions. This strategy offset the potential impact of the downturn in foreign currencies relative to the U.S. dollar. Outlook and Positioning We retain a cautiously optimistic view on the U.S. high-yield market. Credit fundamentals remain strong, as improving corporate results have resulted in decreasing leverage and higher interest coverage in the asset class. High-yield companies have taken advantage of low rates by refinancing their debt and pushing the bulk of their maturities further into the future, thus reducing near-term default risk. However, supply-and-demand factors, fluctuations in the oil price and shifting expectations regarding Fed policy continue to represent potential headwinds to the market. We therefore expect volatility will remain a factor on a short-term basis, but we also believe yield spreads can trend lower in the intermediate term as favorable corporate results continue to support improving credit fundamentals and low default rates. We also see the potential for above-average near-term volatility in the European high-yield markets, but we have sought to take advantage of specific, bottom-up opportunities in this market segment. Within the fund’s domestic allocation, we hold a meaningful weighting in senior loans, or loans to below-investment-grade companies that banks package and sell as securities. We believe senior loans offer a more compelling value following their year-to-date underperformance in 2014, and we like the diversification offered by loans’ floating-rate structure. In the fund’s emerging-markets segment, our active approach led us to hold overweight positions in countries with favorable growth trends and a positive outlook for reform — including Indonesia and Mexico — and underweight countries where the fundamentals were not as attractive, including Russia and Brazil. At the close of the period, the fund had a 0% weighting in Russia. We also continued to position the fund to take advantage of the attractive yields in the corporate sector, where we think investors are well compensated for the associated risks. We held a very low weighting in local-currency emerging-markets bonds through most of the year. This positioning stemmed from our view that even though their yields were higher than dollar-denominated debt, the risks of local-currency continue to outweigh the potential rewards. Late in the period, however, we took advantage of the underperformance of this market segment by establishing a modest allocation to local-currency debt via positions in South Africa and Mexico. Overall, we continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The unleveraged index limits exposure to any one country. The Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Duration is a measure of interest-rate sensitivity. "Long" — or above-benchmark — duration is a positive for performance when bond yields are falling (and prices are rising), but a negative when bond yields are rising. "Short" — or below-benchmark — duration is a positive for performance when bond yields are rising (and prices are falling), but a negative when bond yields are falling. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Performance Summary October 31, 2014 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 10/31/14 1-Year 5-Year 10-Year Based on Net Asset Value(a) 7.36% 10.02% 9.25% Based on Market Price(a) 6.01% 11.09% 8.82% JPMorgan Emerging Markets Bond Global Diversified Index(b) 8.55% 8.37% 8.34% Morningstar Closed-End Emerging Markets Bond Funds Category (based on Net Asset Value)(c) 2.46% 6.77% 8.49% a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The annual expense ratio of the Fund for the year ended October 31, 2014 was 2.29%. b The unmanaged, unleveraged JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. c Morningstar's Closed-End Emerging Markets Bond Funds category represents portfolios that invest more than 65% of their assets in foreign bonds from developing countries. The largest portion of the emerging-markets bond market comes from Latin America, followed by Eastern Europe. Africa, the Middle East and Asia make up the rest. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Emerging Markets Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 10/31/14 As of 10/31/13 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 10/31/14: Income Dividends $ October Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 10/31/14† % Current Annualized Distribution Rate (based on Market Price) as of 10/31/14† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Investment Portfolio as of October 31, 2014 Principal Amount ($)(a) Value ($) Bonds 129.3% Australia 0.6% FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (Cost $340,000) Austria 0.6% JBS Investments GmbH: 144A, 7.25%, 4/3/2024 144A, 7.75%, 10/28/2020 (Cost $325,000) Bermuda 4.0% Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,454,144) Brazil 8.3% Banco Bradesco SA: 144A, 5.75%, 3/1/2022 144A, 5.9%, 1/16/2021 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 (Cost $5,969,982) Canada 10.3% Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 144A, 5.75%, 3/15/2022 144A, 6.0%, 10/15/2022 Cascades, Inc., 144A, 5.5%, 7/15/2022 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 Garda World Security Corp., 144A, 7.25%, 11/15/2021 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 MEG Energy Corp.: 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Novelis, Inc., 8.75%, 12/15/2020 Telesat Canada, 144A, 6.0%, 5/15/2017 Valeant Pharmaceuticals International, Inc.: 144A, 6.75%, 8/15/2018 144A, 7.5%, 7/15/2021 Videotron Ltd., 5.0%, 7/15/2022 (Cost $6,216,318) Cayman Islands 5.7% IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Wynn Macau Ltd., 144A, 5.25%, 10/15/2021 (Cost $3,384,451) Chile 4.0% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 Inversiones CMPC SA, 144A, 4.375%, 5/15/2023 (Cost $1,890,744) Croatia 5.5% Republic of Croatia: 144A, 6.25%, 4/27/2017 144A, 6.375%, 3/24/2021 REG S, 6.625%, 7/14/2020 (Cost $3,035,285) Dominican Republic 1.9% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $1,046,964) France 3.7% Autodis SA, 144A, 6.5%, 2/1/2019 EUR BUT SAS, 144A, 7.375%, 9/15/2019 EUR Credit Agricole SA, 144A, 7.875%, 1/29/2049 Crown European Holdings SA, 144A, 4.0%, 7/15/2022 EUR Financiere Gaillon 8 SAS, 144A, 7.0%, 9/30/2019 EUR HomeVi SAS, 144A, 6.875%, 8/15/2021 EUR Novafives SAS, 144A, 4.5%, 6/30/2021 EUR Numericable Group SA: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 Societe Generale SA, 144A, 7.875%, 12/29/2049 SPCM SA, 144A, 6.0%, 1/15/2022 (Cost $2,382,984) Germany 1.1% HP Pelzer Holding GmbH, 144A, 7.5%, 7/15/2021 EUR Techem GmbH, 144A, 6.125%, 10/1/2019 EUR (Cost $705,211) Ghana 1.2% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $725,792) Greece 0.2% FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 (Cost $100,688) Hong Kong 0.9% CNOOC Finance 2012 Ltd., 144A, 3.875%, 5/2/2022 (Cost $529,306) Indonesia 0.8% Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 (Cost $500,000) Ireland 2.4% Ardagh Packaging Finance PLC: 144A, 4.25%, 1/15/2022 EUR 144A, 9.125%, 10/15/2020 EDC Finance Ltd., 144A, 4.875%, 4/17/2020 MMC Finance Ltd., 144A, 5.55%, 10/28/2020 Mobile Telesystems OJSC, 144A, 5.0%, 5/30/2023 (Cost $1,556,322) Israel 0.1% B Communications Ltd., 144A, 7.375%, 2/15/2021 (Cost $60,000) Italy 4.5% Astaldi SpA, 144A, 7.125%, 12/1/2020 EUR Enel SpA, 144A, 8.75%**, 9/24/2073 Snai SpA, 144A, 12.0%, 12/15/2018 EUR UniCredit SpA, REG S, 8.0%, 4/3/2049 (Cost $2,787,214) Japan 0.2% Ymobile Corp., 144A, 8.25%, 4/1/2018 (Cost $105,000) Kazakhstan 3.0% KazMunayGas National Co. JSC: 144A, 4.4%, 4/30/2023 144A, 7.0%, 5/5/2020 Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,568,548) Lithuania 2.9% Republic of Lithuania: 144A, 6.125%, 3/9/2021 144A, 7.375%, 2/11/2020 (Cost $1,523,927) Luxembourg 10.8% Aguila 3 SA, 144A, 7.875%, 1/31/2018 Altice Financing SA, 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 Altice SA, 144A, 7.25%, 5/15/2022 EUR CSN Resources SA, 144A, 6.5%, 7/21/2020 Empark Funding SA, 144A, 6.75%, 12/15/2019 EUR Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 MHP SA, 144A, 8.25%, 4/2/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Play Finance 1 SA, 144A, 6.5%, 8/1/2019 EUR Play Finance 2 SA, 144A, 5.25%, 2/1/2019 EUR Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR Wind Acquisition Finance SA: 144A, 4.082%**, 7/15/2020 EUR 144A, 6.5%, 4/30/2020 (Cost $6,603,873) Marshall Islands 0.2% Navios Maritime Holdings, Inc., 144A, 7.375%, 1/15/2022 (Cost $145,000) Mexico 7.5% Petroleos Mexicanos, 5.5%, 6/27/2044 United Mexican States, Series M 10, 8.5%, 12/13/2018 MXN (Cost $4,655,756) Netherlands 1.2% Adria Bidco BV, 144A, 7.875%, 11/15/2020 EUR Ajecorp BV, 144A, 6.5%, 5/14/2022 Cable Communications Systems NV, 144A, 7.5%, 11/1/2020 EUR NXP BV, 144A, 3.75%, 6/1/2018 (Cost $773,400) Peru 1.2% Ferreycorp SAA, 144A, 4.875%, 4/26/2020 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $742,624) Philippines 4.1% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,913,154) Puerto Rico 0.1% Popular, Inc., 7.0%, 7/1/2019 (Cost $40,000) Serbia 1.8% Republic of Serbia: REG S, 6.75%, 11/1/2024 144A, 7.25%, 9/28/2021 (Cost $973,336) South Africa 2.5% Republic of South Africa, Series R204, 8.0%, 12/21/2018 (Cost $1,430,624) ZAR Sweden 0.9% Ciech Group Financing AB, 144A, 9.5%, 11/30/2019 EUR Perstorp Holding AB, 144A, 8.75%, 5/15/2017 (Cost $588,529) Switzerland 0.3% Credit Suisse Group AG, 144A, 6.25%, 12/29/2049 (Cost $200,000) Turkey 3.3% Akbank TAS, 144A, 5.125%, 7/22/2015 Arcelik AS, 144A, 5.0%, 4/3/2023 Yapi ve Kredi Bankasi AS, 144A, 5.25%, 12/3/2018 (Cost $2,022,983) United States 25.4% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 ADT Corp.: 3.5%, 7/15/2022 4.125%, 4/15/2019 6.25%, 10/15/2021 AES Corp., 3.234%**, 6/1/2019 Air Lease Corp., 4.75%, 3/1/2020 Ally Financial, Inc., 3.5%, 1/27/2019 AMC Entertainment, Inc., 5.875%, 2/15/2022 AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 APX Group, Inc.: 144A, 8.75%, 12/1/2020 8.75%, 12/1/2020 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashland, Inc., 3.875%, 4/15/2018 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Aviv Healthcare Properties LP: 6.0%, 10/15/2021 7.75%, 2/15/2019 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 Berry Plastics Corp., 5.5%, 5/15/2022 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) BreitBurn Energy Partners LP, 7.875%, 4/15/2022 Cablevision Systems Corp., 5.875%, 9/15/2022 California Resources Corp.: 144A, 5.5%, 9/15/2021 144A, 6.0%, 11/15/2024 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CCOH Safari LLC: 5.5%, 12/1/2022 (b) 5.75%, 12/1/2024 (b) CDW LLC, 6.0%, 8/15/2022 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series W, 6.75%, 12/1/2023 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chesapeake Energy Corp.: 3.25%, 3/15/2016 3.481%**, 4/15/2019 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CIT Group, Inc.: 3.875%, 2/19/2019 4.25%, 8/15/2017 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 CNH Industrial Capital LLC, 3.25%, 2/1/2017 CommScope, Inc., 144A, 5.0%, 6/15/2021 Community Health Systems, Inc.: 5.125%, 8/1/2021 6.875%, 2/1/2022 7.125%, 7/15/2020 CONSOL Energy, Inc., 144A, 5.875%, 4/15/2022 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 Covanta Holding Corp., 5.875%, 3/1/2024 Crestwood Midstream Partners LP: 6.125%, 3/1/2022 7.75%, 4/1/2019 Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Crown Media Holdings, Inc., 10.5%, 7/15/2019 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 Delphi Corp., 5.0%, 2/15/2023 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 Ducommun, Inc., 9.75%, 7/15/2018 Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 E*TRADE Financial Corp.: 6.0%, 11/15/2017 6.375%, 11/15/2019 EarthLink Holdings Corp., 7.375%, 6/1/2020 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 5.75%, 1/15/2022 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024* Entegris, Inc., 144A, 6.0%, 4/1/2022 EP Energy LLC, 7.75%, 9/1/2022 Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.125%, 10/1/2018 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Goodyear Tire & Rubber Co., 6.5%, 3/1/2021 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 HCA, Inc.: 5.25%, 4/15/2025 6.5%, 2/15/2020 7.5%, 2/15/2022 HD Supply, Inc.: 7.5%, 7/15/2020 11.5%, 7/15/2020 Hexion U.S. Finance Corp., 6.625%, 4/15/2020 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Huntsman International LLC, 5.125%, 4/15/2021 EUR iHeartCommunications, Inc., 9.0%, 12/15/2019 IMS Health, Inc., 144A, 6.0%, 11/1/2020 International Lease Finance Corp.: 3.875%, 4/15/2018 5.75%, 5/15/2016 6.25%, 5/15/2019 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 8.125%, 7/1/2019 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 Mediacom Broadband LLC, 5.5%, 4/15/2021 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 MGM Resorts International: 6.75%, 10/1/2020 7.625%, 1/15/2017 Morgan Stanley, Series H, 5.45%, 7/29/2049 MPT Operating Partnership LP, (REIT), 5.75%, 10/1/2020 EUR Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 NRG Energy, Inc., 144A, 6.25%, 5/1/2024 Oasis Petroleum, Inc.: 6.875%, 3/15/2022 6.875%, 1/15/2023 7.25%, 2/1/2019 Oshkosh Corp., 5.375%, 3/1/2022 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Ply Gem Industries, Inc.: 144A, 6.5%, 2/1/2022 6.5%, 2/1/2022 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Regency Energy Partners LP: 5.0%, 10/1/2022 5.875%, 3/1/2022 Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC, 5.625%, 2/1/2021 Salix Pharmaceuticals Ltd., 144A, 6.0%, 1/15/2021 Sanmina Corp., 144A, 4.375%, 6/1/2019 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Spirit AeroSystems, Inc., 5.25%, 3/15/2022 Springs Industries, Inc., 6.25%, 6/1/2021 Sprint Communications, Inc.: 6.0%, 11/15/2022 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 Starz LLC, 5.0%, 9/15/2019 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.464%, 4/28/2019 Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 The Goldman Sachs Group, Inc., Series L, 5.7%, 12/29/2049 The WhiteWave Foods Co., 5.375%, 10/1/2022 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 6.0%, 7/15/2022 6.5%, 7/15/2024 7.5%, 7/15/2021 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Triumph Group, Inc., 5.25%, 6/1/2022 Tronox Finance LLC, 6.375%, 8/15/2020 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 U.S. Foods, Inc., 8.5%, 6/30/2019 United Rentals North America, Inc., 7.375%, 5/15/2020 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 Valeant Pharmaceuticals International, Inc., 144A, 6.375%, 10/15/2020 Whiting Petroleum Corp., 5.0%, 3/15/2019 Windstream Corp.: 6.375%, 8/1/2023 7.75%, 10/1/2021 WPX Energy, Inc., 5.25%, 9/15/2024 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 Zayo Group LLC, 8.125%, 1/1/2020 (Cost $15,251,084) Uruguay 6.7% Republic of Uruguay, 4.125%, 11/20/2045 (Cost $4,638,860) Venezuela 1.4% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Republic of Venezuela, 7.65%, 4/21/2025 (Cost $984,230) Total Bonds (Cost $78,171,333) Loan Participations and Assignments 7.5% Senior Loans*** Canada 0.6% Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Valeant Pharmaceuticals International, Inc.: Series C2, Term Loan B, 3.5%, 12/11/2019 Series D2, Term Loan B, 3.5%, 2/13/2019 (Cost $374,347) United States 6.9% Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 American Rock Salt Holdings LLC, First Lien Term Loan, 4.75%, 5/20/2021 Amsurg Corp., First Lien Term Loan B, 3.75%, 7/16/2021 Asurion LLC, Second Lien Term Loan, 8.5%, 3/3/2021 Avis Budget Car Rental LLC, Term Loan B, 3.0%, 3/15/2019 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 Burger King Corp., Term Loan B, 3.75%, 9/28/2019 Community Health Systems, Inc., Term Loan D, 4.25%, 1/27/2021 DaVita HealthCare Partners, Inc., Term Loan B, 3.5%, 6/24/2021 Del Monte Foods, Inc., First Lien Term Loan, 4.25%, 2/18/2021 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 First Data Corp., Term Loan, 4.153%, 3/24/2021 Freescale Semiconductor, Inc., Term Loan B4, 4.25%, 2/28/2020 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 HJ Heinz Co., Term Loan B2, 3.5%, 6/5/2020 Level 3 Financing, Inc.: Term Loan B5, 4.5%, 1/31/2022 Term Loan B, 4.0%, 1/15/2020 NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Polymer Group, Inc., First Lien Term Loan, 5.25%, 12/19/2019 Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Spansion LLC, Term Loan, 3.75%, 12/19/2019 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Vogue International, Inc., Term Loan, 5.25%, 2/14/2020 Weight Watchers International, Inc., Term Loan B1, 3.16%, 4/2/2016 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 (Cost $4,248,638) Total Loan Participations and Assignments (Cost $4,622,985) Shares Value ($) Preferred Stock 0.1% United States Ally Financial, Inc. Series G, 144A, 7.0% (Cost $46,589) 47 Contract Amount Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 (Cost $29,610) % of Net Assets Value ($) Total Investment Portfolio (Cost $82,870,517)† Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Energy Future Holdings Corp.* % 11/15/2024 Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill. These securities are shown at their current rate as of October 31, 2014. *** Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR, and are shown at their current rate as of October 31, 2014. † The cost for federal income tax purposes was $82,870,522. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $935,917. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,601,399 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,665,482. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At October 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (c) Call Options Receive Fixed — 4.22% – Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) (c) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2014 was $17,886. At October 31, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (d) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (e) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 2 % DISH DBS Corp., 6.75%, 6/1/2021, BB– (d) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (e) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 Credit Suisse As of October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 1/15/2015 Citigroup, Inc. Currency Abbreviations BRL Brazilian Real EUR Euro MXN Mexican Peso USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, written option contracts, credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments and other receivables, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
